The opinion of the Court was delivered by
O’Neall, J.
The decision in the case of Wilson, assignee of Norris, vs. Wright, (a) is decisive in this case.
For if the indorser may, by paying the judgment against himself, and obtaining an assignment of the judgment against the maker, be allowed to hold that judgment as a purchaser, certainly the bail of McCann, on paying the judgment against himself, will be allowed not only to acquire the judgment against his principal, but also that against the other joint and several maker, where both are principals. He is a purchaser of the judgment, as he had the right to be, for his own protection.
The motion to reverse the Circuit decision is dismissed.
Withers, Whitner, Glover and Munro, JJ., concurred.
Wardlaw, J. See my concurrence with result in the case of Wright and Wilson.

Motion dismissed.


(a) Anto, p.399.